Citation Nr: 1429615	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-35 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a depressive disorder, to include as secondary to service-connected lumbar back strain with degenerative disc disease.

2.  Entitlement to an earlier effective date for a total disability rating based upon individual unemployability due to service connected disabilities (TDIU), currently effective November 29, 2007.

3.  Entitlement to an evaluation in excess of 40 percent for service-connected lumbar back strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2010 rating decisions by the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was afforded a hearing via live videoconference before the undersigned Veterans Law Judge in March 2013.  A copy of the transcript has been associated with the claims file.

A review of the Virtual VA paperless claims processing system revealed VA outpatient treatment records dated September 2011 to August 2012.

The issues of entitlement an earlier effective date for TDIU and entitlement to an increased evaluation in excess of 40 percent for service-connected lumbar back strain with degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The probative medical evidence of record indicates that the Veteran has a depressive disorder that is aggravated by his service-connected lumbar back strain with degenerative disc disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a depressive disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Legal Criteria

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 
Background

Depressive Disorder

The Veteran has alleged that his depressive disorder is caused or aggravated by his service-connected lumbar back strain with degenerative disc disease.  

A review of the Veteran's service treatment records does not reveal any diagnosis or treatment for any mental disorders.  

VA outpatient treatment records show that the Veteran has been continually treated for depression.  In April 2004, the Veteran was referred to a mental health specialist after testing positive on a depression screening.  That same month, he was diagnosed with a depressive disorder, not otherwise specified.  It was noted that the Veteran had claimed the condition had been going on for the previous 4 to 5 years.  In particular, the Veteran related his depression to back pain and the fact that he had to quit his job as a truck driver because of such pain.  

Although records show that the Veteran was in receipt of SSA benefits from October 2005, such records do not indicate that any award was based on the Veteran's depressive disorder.

The Veteran was provided with a VA examination in April 2009.  At the examination, the Veteran mostly complained of troubles with other physical ailments, but no psychiatric symptoms.  The examiner was unable to diagnose a mental disorder and, thus, unable to offer any opinion regarding a relationship of the Veteran's symptoms to service-connected disorders.

The Veteran was provided with an additional VA examination in February 2010.  At this examination, the examiner noted that the Veteran reported mild symptoms of depression, including loneliness, social isolation, not doing activities that he used to enjoy, and in general not caring about life.  He was diagnosed with a depression disorder, not otherwise specified.  The Veteran was given a global assessment of functioning (GAF) score of 60.  The examiner found that the Veteran had moderate difficulty with social functioning due to symptoms of depression.  He presents irritable, describing reduced social and physical activity, in part due to symptoms of depression.  The examiner opined that, while it seems less likely than not that the Veteran's depression is caused by his service-connected conditions, it appears as least as likely as not that his service-connected conditions aggravate his symptoms of depression.  However, he stated that he would have to resort to mere speculation in order to determine a baseline, so as to examine by how much the depression is aggravated by service-connected conditions.

Analysis

Depressive Disorder

In the present case, the Board finds that the Veteran has a depressive disorder.  The evidence shows that the Veteran was first diagnosed with this disorder in April 2004, based upon a medical assessment of his symptoms by a medical doctor and continued treatment throughout the appeals period.  Despite the fact that the April 2009 VA examiner was unable to identify a mental diagnosis, the Veteran's current diagnosis of a depressive disorder was confirmed in the February 2010 VA examination and based upon the same mental health history showing the earlier 2004 diagnosis.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the Veteran clearly had a diagnosed depressive disorder for which he was being treated during the claim period and this was, thus, confirmed in the February 2010 VA examination.

The Board also finds that the Veteran has a service-connected disability, lumbar back strain with degenerative disc disease, which he has alleged is a causative factor for his depression disorder.

Turning to the question of whether there is a nexus, or link, between the current shown disability and the service-connected disability, the Board notes that the only nexus opinion of record, from the 2010 VA examiner, provided a positive opinion, finding that the Veteran's depression was in fact aggravated by the service-connected back condition.  However, although the RO determined that, due to the inability of the examiner to determine a baseline for the Veteran's depressive disorder, service connection via aggravation was barred as a matter of law, the Board disagrees.  Rather, the Board finds that, despite the 2010 VA examiner's inability, there is sufficient medical evidence to enable a determination of the baseline severity of the disability.  For instance, the Veteran's treatment records from the VA Medical Center detail the Veteran's symptoms.  Additionally, the 2010 VA examination also discusses the Veteran's symptoms.  As such, granting the Veteran's claim for service connection of a depressive disorder via aggravation by his service-connected lumbar back strain with degenerative disc disease is, thus, appropriate in light of the positive nexus opinion from the 2010 VA examiner, the Veteran's treatment records showing complaints of depression within the context of his back disability, and the Veteran's contentions.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a depressive disorder have been met.  In so finding, the Board notes that 38 C.F.R. §3.310(b) provides that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board is not bound by the RO's determination that aggravation is not present, and as the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. §3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.


ORDER

Entitlement to service connection for a depressive disorder, as secondary to service-connected lumbar back strain with degenerative disc disease is granted.





REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

Low Back

As an initial matter, the Board notes that in a September 2007 rating decision, the RO granted service connection for lumbar back strain with degenerative disc disease and assigned an initial rating of 20 percent effective February 28, 2005, the date of receipt of the Veteran's claim for compensation benefits.  Thereafter, the Veteran requested that his low back claim be "re-opened" on November 29, 2007. In a March 2008 rating decision, the RO increased the Veteran's disability rating for his low back to 40 percent effective November 29, 2007 based on findings from a February 2008 VA examination.  As new and material evidence showing a worsening of the Veteran's low back disability was received prior to the expiration of the appeal period, this evidence is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, the appeal period before the Board dates back to February 28, 2005. 

The Board notes that the Veteran was last evaluated for his back condition in an October 2009 VA examination, over four years ago.

Because the Veteran has claimed that his back condition has worsened since his last examination, the Board finds that the Veteran must be provided with a contemporaneous examination.  The contrast with the contention that the Veteran's condition has worsened must be reconciled.  See 38 C.F.R. § 4.85.  VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2013).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As such, it is necessary to obtain a new examination in order to assess the current severity of the Veteran's back condition.

TDIU

The Veteran contends that he should be awarded an effective date earlier than November 29, 2007 for his award of TDIU.  To this effect, he has argued that the evidence of record shows that he was unemployed all the way back to when he first filed his claim for service connection of a back condition in 2005 and that such warrants an effective date for TDIU.

At the outset the Board notes that the Veteran does not meet the schedular requirements for a TDIU prior to November 29, 2007.  To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).   As the Veteran only had two disabilities (lumbar back strain with degenerative disc disease with a rating of 20 percent disabling and tinnitus with a rating of 10 percent disabling) with a combined evaluation of 30 percent, he does not meet the schedular requirement prior to November 29, 2007.

As such, any consideration of an earlier entitlement to TDIU would have to be extra-schedular.  If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  As such, this matter should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).
Also, at the Board hearing, the Veteran's representative appears to have raised an argument ("It's not entirely clear to me why he was granted non-service-connected pension rather than TDIU from the outset."  Transcript pg. 4); however, upon the Board's review of the claims file it is unclear what relief is being sought given the scope of the issues properly before the Board.  The Board observes that the Veteran's claim for pension benefits was received by the RO on August 15, 2003, and pension benefits were granted in an October 2003 rating decision effective August 15, 2003.  As noted above, thereafter, the RO received the Veteran's claim for compensation benefits for a low back disability on February 28, 2005.  While this case is in remand status, the Veteran's representative will have the opportunity to submit additional argument on this matter if desired. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his low back disability.  The entire claims file (i.e., both the paper claims file and any relevant electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also state whether the Veteran's low back disability results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.

2. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Refer to the Director of the C & P Service for consideration of the matter of the Veteran's entitlement to a TDIU on an extra-schedular basis for the period prior to November 29, 2007.  

5. After completing the above action, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


